Per Curiam.
Respondent was admitted to practice by this Court in 1980.
*615In April 2002, the United States District Court for the District of New Jersey adjudged respondent guilty, upon his plea of guilty, of one count of possession of child pornography in violation of 18 USC § 2252 (a) (4) (B). The District Court sentenced respondent to 15 months in prison and three years’ probation.
We grant petitioner’s motion for an order disbarring respondent pursuant to Judiciary Law § 90 (4) (a) on the ground that he has been convicted of a felony essentially similar to an offense classified as a felony under New York law (see Penal Law § 263.16; Matter of Johnston, 75 NY2d 403). Respondent has not replied to the motion.
Mercure, J.P., Peters, Carpinello, Rose and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney and counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).